Opinion by
Mr. Justice O’Brien,
This automobile collision occurring in 1955 came on for trial before judge and jury in 1960 in which verdicts were returned in plaintiffs’ favor. Only the verdict for Kenneth Morrison is before us on these appeals.
Defendant’s (appellant in No. 129) contention being (1) the court below erred in refusing to withdraw a juror because of prejudicial remarks made by plaintiff’s counsel (2) the verdict of the jury was capricious and arbitrary and (3) was excessive.
Plaintiff (appellant in No. 114) contends (1) the question of an excessive verdict was not before the court below and (2) the verdict was not excessive.
The verdict for plaintiff was $9,850 and an order of court granted a new trial unless plaintiff remitted the amount in excess of $5,000.
An examination of the record reveals absolutely no grounds for these appeals and the court was entirely correct in its disposition of this litigation. There being no abuse of discretion or error of law the orders will be affirmed.
Orders affirmed.
Mr. Justice Musmanno dissents and would reinstate the full amount of the verdict.